Citation Nr: 0820198	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-41 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for bilateral 
pes cavus.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is of record.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran's seeks service connection for a bilateral foot 
disability.  He claims that he developed bilateral foot pain 
during service which has been present continuously since that 
time.  He contends that his current bilateral foot 
disability, including pes cavus, was incurred during service.  

A review of the record shows that at his October 1977 
military enlistment medical examination, the veteran denied a 
history of foot trouble.  No abnormalities of the veteran's 
feet were identified on clinical evaluation.  A presumption 
of a sound condition at service entrance, therefore, attaches 
in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 
C.F.R. § 3.304 (2007).

The veteran's in-service medical records show that he was 
seen on several occasions in connection with complaints 
related to his feet.  In January 1978, for example, he 
complained of pain near his left Achilles tendon.  He denied 
a history of trauma.  The assessment was left foot pain.  In 
June 1978, the veteran sought treatment for trauma to the 
left big toe.  Physical examination showed edema.  He was 
treated with an ice pack.  

In November 1978, the veteran again sought treatment for pain 
along the left Achilles tendon.  The assessment was low grade 
Achilles tendonitis.  In October 1979, the veteran was seen 
in connection with his complaints of pain in the right foot.  
Examination showed good arches.  X-ray studies were normal.  
The impression was probable hallucis longus flexor 
tendonitis.  

In June 2002, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
a bilateral foot disability.  In support of his claim, the RO 
received VA and private clinical records, dated from June 
1989 to November 2004, showing complaints of bilateral foot 
pain for many years.  

These records show, for example, that in June 1989, the 
veteran complained of a history of foot trouble.  In October 
1990, he was prescribed arch supports.  In April 1991, the 
veteran reported worsening bilateral foot pain for the last 
ten years.  The assessment was plantar fasciitis.  Subsequent 
treatment records show continued complaints of bilateral foot 
pain.  Diagnoses included bilateral pes cavus and equinus.  

In October 2002, the veteran underwent VA medical examination 
at which he reported that he developed bilateral foot pain 
during service, which he was told was due to high arches.  He 
indicated that his foot pain continued after his separation 
from service.  The veteran indicated that he sought 
professional medical treatment in the early 1990's and was 
prescribed orthosis with some success.  After examining the 
veteran, the examiner diagnosed congenital cavus foot type, 
plantar fasciitis, gastrocnemius muscle equinus, and possible 
tarsal tunnel syndrome.  The examining podiatrist, however, 
did not comment on the etiology of the veteran's diagnosed 
foot disabilities.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to obtain a medical opinion when the record 
contains (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court observed that the third prong, which requires that the 
evidence of record indicates that the claimed disability or 
symptoms may be associated with the established event, is a 
"low threshold," one which may be satisfied by credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  

Despite the evidence described above, the RO did not obtain a 
VA medical opinion as to whether the veteran's current 
bilateral foot disability is causally related to his active 
service.  The Board finds that such an opinion is necessary, 
in light of the evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current bilateral foot disability or 
disabilities.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that any of the 
veteran's current foot disabilities is 
causally related to his active service or 
any incident therein.  A complete 
rationale should be provided.  

2.  After the completion of any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



